DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions

Applicant’s election without traverse of Group I, Claims 1-15 in the reply filed on 19 January 2021 is acknowledged.  The examiner notes that the requirement for restriction dated 17 November 2020 incorrectly included Claim 15 in Group II.  New Claims 22-27 are properly included in Group I along with elected Claims 1-15.  All non-elected claims have been cancelled.  Applicant’s election encompasses Group I, Claims 1-15 and 22-27.  
Claim Objections

Applicant is advised that should Claims 7-12 be found allowable, Claims 22-27 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 7 and 22 require applying a hardening and densifying agent to a surface of fresh concrete, and applying a temporary moisture sealing agent to the surface while the hardening and densifying agent is on the surface.  Although not expressly recited, it is understood that a hardening and densifying agent must be applied first in order to be present on the fresh concrete surface when the temporary moisture sealing agent is applied.
Claims 11 and 26 require concurrent application of the hardening and densifying agent and the hardening and densifying agent.  It is not clear how concurrent application of both agents can be effected while also satisfying the application order implicitly required by independent Claims 7 and 22.  Therefore, Claims 11 and 26 are indefinite.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 5, 7-9, 12-17, 19, and 20 of U.S. Patent No. 10,336,657. Although the claims at issue are not identical, they are not patentably distinct from each other.
All limitations of instant Claims 1, 7, and 22 are recited by independent Claims 1, 7, and 15 of ‘657.  The conflicting claims represent somewhat narrower embodiments of instant Claims 1, 7, and 22.  Although somewhat narrower, the conflicting claims nevertheless fall within the scope of the instant claims and therefore are not patentably distinct from instant Claims 1, 7, and 22.  
The limitations of instant Claims 2, 11, and 26 are included in Claims 1 and 15 of ‘657. Using a blended composition comprising a temporary moisture sealing agent and hardening and densifying agent necessarily requires concurrent application of both compounds to a fresh concrete surface.
The limitations of instant Claims 3 and 14 are recited by Claims 3, 13, and 16 of ‘657.
The limitations of instant Claim 4, 9, and 24 are recited by Claims 1, 8, and 17 of ‘657.
The limitations of instant Claim 5, 15, and 27 are recited by Claims 5, 14, and 19 of ‘657.
The limitations of instant Claims 6 and 13 are included within the scope of Claim 1 of ‘657 inasmuch as the fresh concrete is described as holding water.  In the alternative, Claim 3 of ‘657 requires adding moisture to a fresh concrete surface.  The limitations of Claim 6 are also recited by Claims 12 and 20 of ‘657. 
The limitations of instant Claims 8 and 23 are recited by Claims 7 and 15 of ‘657.
The limitations of Claims 10 and 25 are recited by Claims 1 and 9 of ‘657.

Allowable Subject Matter

Claims 1-15 and 22-27 will be in condition for allowance in the event that obviousness-type double patenting rejection and the rejection under 35 U.S.C. 112(b) set forth above are overcome.  Independent Claims 1, 7, and 22 are each drawn to a method for curing concrete.  Although related methods are known in or suggested by the prior art, none of the prior art methods read on the claims.
Wantling (US 2011/0005431) teaches wax emulsion compositions for curing or sealing concrete and cement formulations (Abstract).  The composition includes a paraffin hydrocarbon wax.  Paraffin wax is comparable to the claimed temporary moisture sealing agent.  Wantling teaches toward compositions which penetrate and seal pores or imperfections in freshly poured concrete mixes (p. 1, [0002]; p. 2, [0015]).  Thus, Wantling’s composition does not remain substantially on a fresh concrete surface as required by Claim 1, and does not remain on the surface without substantially entering into pores in the surface of the fresh concrete as required by Claims 7 and 15.  Additionally, Wantling does not teach a hardening and densifying agent as claimed.
Tollner (US 2005/0011416) teaches a concrete thickener comprising a thickening agent and a hydryphobing agent (Abstract).  The thickening agent may be a polymer (p. 2, [0040]-[0041]).  Several of these agents are recognized in the art as being environmentally degradable.  Therefore, these thickening agents are comparable to the claimed temporary moisture sealing agent.  Tollner’s hydrophobing agent may be a silicate or siliconate (p. 2, [0023]).  Such compounds are comparable to the claimed hardening and densifying agent.  Tollner differs from the claimed method in that the combination of additives is added directly into a mixer when forming a concrete mixture (p. 3, [0046]).  Thus, Tollner does not teach applying the composition to a fresh concrete surface as claimed.  It is also evident that Tollner’s thickening agents will be present in the concrete pores due to being combined with the concrete mixture prior to pouring/forming.
Lightcap (US 6,187,382) teaches a liquid membrane-forming curing composition effective for providing a membrane layer over the exposed surfaces of fresh concrete.  The composition comprises a vegetable oil (Abstract), recognized in the art as being environmentally degradable and therefore comparable to the claimed temporary moisture sealing agent.  Lightcap’s composition is described as penetrating into and filling the pores of the concrete (col. 5, lines 55-64).  Lightcap therefore teaches away from a moisture sealing agent which remains substantially at the surface of a concrete surface and does not penetrate the concrete pores.  Lightcap also fails to teach inclusion of any compound or additive which would read on the claimed hardening and densifying agent.
Al-Rashed (US 2006/0048670) teaches a water-based mixture of compounds used to treat concrete (Abstract).  Al-Rashed’s composition includes a water repellent such as potassium methyl siliconate, which reacts and bonds to a concrete surface (p. 4, [0063]).  The composition also contains a combination of crystallization chemicals including sodium silicate, which generate a crystallization system within the pores and capillaries of concrete (p. 4, [0064]).  Sodium silicate and potassium methyl siliconate are comparable to the claimed hardening and densifying agent.  Al-Rashed does not teach a temporary moisture sealing agent as claimed.  
Furthermore, the reference appears to teach away from such a temporary sealing agent.  Al-Rashed’s water repellent is comparable to such a sealing agent.  This component is described as reacting with and bonding to a concrete surface resulting in a significant increase in water surface tension, thus, preventing water from penetrating through capillaries (p. 4, [0063]).  The bonding and reaction of the water repellent with the concrete surface is indicative of a permanent, not temporary, sealing agent.  One of ordinary skill in the art would find no motivation to substitute Al-Rashed’s water repellent with a component equivalent to the claimed temporary moisture sealing agent.
The references discussed above represent the closest prior art with respect to independent Claims 1, 7, and 22, and are reasonably representative of the state of the remaining art.  A thorough search of the prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT S JONES JR/Primary Examiner, Art Unit 1762